DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a dipole radiator; a resonant cavity radiator; and a reflector, wherein the resonant cavity radiator is arranged below the reflector and radiates through a slot in the reflector, and wherein the dipole radiator is arranged above the reflector, with a signal line and a carrier of the dipole radiator extending through the slot; wherein at least one conductor of an excitation structure of the resonant cavity radiator extends through an opening of the carrier, the opening of the carrier comprising an opening in a printed circuit board carrying the dipole radiator and the signal lines of the dipole radiator or in a sheet metal structure, the opening of the carrier being closed or open to the outside, and wherein the excitation structure and both conductors of the excitation structure of the resonant cavity radiator extend into a cavity through a sidewall of the cavity of the resonant cavity radiator.  
 	Gunnels (US 2012/0081255) and Rupp (US 3,623,112) – both or record -  are all cited as teaching some elements of the claimed invention including a dipole signal line, a dipole radiator a resonant cavity radiator, a reflector, wherein the dipole radiator is arranged above the reflector with a signal line extending through the slot.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 13, patentability exists, at least in part, with the claimed features of an antenna array with comprising at least one dual-polarized antenna and at least one further antenna, wherein the at least one dual-polarized antenna comprises: a dipole radiator; a resonant cavity radiator; and a reflector, wherein the resonant cavity radiator is arranged below the reflector and radiates through a slot in the reflector, and wherein the dipole radiator is arranged above the reflector, with a signal line and a carrier of the dipole radiator extending through the slot; wherein at least one conductor of an excitation structure of the resonant cavity radiator extends through an opening of the carrier, the opening of the carrier comprising an opening in a printed circuit board carrying the dipole radiator and the signal lines of the dipole radiator or in a sheet metal structure, the opening of the carrier being closed or open to the outside, and wherein the excitation structure and both conductors of the excitation structure of the resonant cavity radiator extend into a cavity through a sidewall of the cavity of the resonant cavity radiator.
Gunnels and Rupp are all cited as teaching some elements of the claimed invention including a signal line, a dipole radiator, a resonant cavity radiator, a reflector, and a slot. 
  	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        




/DAVID E LOTTER/Examiner, Art Unit 2845